Citation Nr: 0008451	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active naval service from February 1969 to 
February 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from June and November 1992 rating decisions 
of the Department of Veterans Affairs (VA) Winston-Salem 
Regional Office (RO) which denied service connection for 
heart disease and a low back disability.  In January 1997, 
the Board remanded the matter for additional development of 
the evidence.


FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
link between the veteran's current low back disability and 
his service, any incident therein (including treatment for 
low back injuries), or any reported continuous 
symptomatology.  

2.  The record contains no competent medical evidence that 
his preexisting rheumatic fever residuals were aggravated in 
service, or a link between his current heart disease and his 
service, any incident therein, any reported continuous 
symptomatology, or any service-connected disability.


CONCLUSION OF LAW

The veteran's claims of service connection for heart disease 
and a low back disability are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 11, 1969, naval pre-enlistment medical 
examination, a clinical evaluation of the veteran's heart, 
lungs and chest revealed normal findings.  Two days after 
entry into service, on February 27, 1969, he reported a 
history of rheumatic fever ("RF") at age 14; he indicated 
that he was treated with Streptomycin for three years and had 
been taking daily prophylactic Sulfadiazine since that time.  
The impression was "Hx RF, NCD" (history of rheumatic 
fever, not considered disqualifying).   

The veteran's in-service medical records show that in 
December 1969, he sought treatment for "symptoms of 
rheumatic fever."  He reported a history of rheumatic fever 
as an adolescent with migratory joint pain and minimal 
swelling and stated that since arriving in Vietnam, he had 
had a sore throat and arthralgia.  The examiner indicated 
that there was no evidence of "rashes, etc."  Cardiac 
evaluation, including laboratory testing and 
electrocardiogram (EKG), was normal.  The impression was that 
"this isn't [acute rheumatic fever] - doubt [rheumatic 
arthritis] either."  The examiner concluded that the 
veteran's symptoms were probably viral.

In March 1970, the veteran reported low back pain after he 
was thrown against a wall.  Heat treatment was prescribed.  
Service personnel records show that this incident coincided 
with a period of correctional custody in Da Nang for several 
offenses, including assault and battery.  Service medical and 
dental records show no other residuals of injury sustained 
during this period.

In December 1970, the veteran sought treatment for a sore, 
painful low back which he indicated had been present since 
lifting a heavy bag of sand.  He also reported a history of a 
pre-service back injury sustained while playing football in 
high school.  The assessment was pulled back muscle.  The 
following week, he again reported low back pain; the 
impression was muscle strain, low back syndrome.  In June 
1971, he reported he had again hurt his back.  The impression 
was muscle strain.  

The remaining service medical records are negative for 
complaint or finding of abnormality pertaining to residuals 
of rheumatic fever, the heart, or low back injury.  At his 
February 1973 naval discharge medical examination, the 
veteran's spine and musculoskeletal system, as well as his 
heart and vascular system, were normal on clinical 
evaluation.  A chest X-ray was likewise negative and the 
veteran's blood pressure was a normal 118/74.  

Subsequent medical examination reports conducted for Army 
Reserve and National Guard purposes show that in July 1975, 
February 1977, March 1978, and August 1987, the veteran's 
spine, musculoskeletal system, heart, and vascular system 
were normal on clinical evaluation.  Chest X-ray and 
laboratory testing were likewise normal.  On reports of 
medical history completed by the veteran in connection with 
these examinations, he reported a prior history rheumatic 
fever and a heart murmur, but consistently denied recurrent 
low back pain.  The record shows that numerous attempts by 
the RO to obtain additional service medical records 
pertaining to the veteran's period of service in the National 
Guard proved fruitless.  Hayre v. West, 188 Fed. 3rd 1327, 
1332 (Fed. Cir. 1999).  

Private treatment records of record show that in April 1991, 
the veteran was hospitalized "because of back pain 
refractory to outpatient treatment."  On admission, it was 
noted that he had been picking up a toolbox earlier in the 
week and had a sudden onset of low back pain.  A history of 
prior low back injury or symptoms was not indicated.  
Computerized tomography (CT) of the lumbar spine was within 
normal limits.  The diagnosis was acute back strain, rule out 
herniated disc.  Subsequent November 1991 magnetic resonance 
imaging (MRI) of the lumbar spine showed minimal posterior 
disc bulging at L5, S1 with no evidence of a herniated 
nucleus pulposus.  On review of the foregoing, the veteran's 
private physician diagnosed chronic musculoligamentous back 
strain with no evidence of disc problem.  The veteran was 
subsequently treated with physical therapy and Kenalog 
injections.

On February 10, 1992, the veteran sought treatment on an 
outpatient basis for intermittent indigestion over the past 
week, becoming unrelenting in the past day.  An EKG was 
performed and showed evidence of an interseptal myocardial 
infarction.  The veteran was transported to the coronary care 
unit via ambulance for hospitalization.  On admission, 
cardiac risk factors of smoking (quit one week prior), 
positive family history (father died at 57 of myocardial 
infarction), and elevated cholesterol (previous readings of 
268 and 243) were noted.  Other pertinent medical history was 
noted including a history of rheumatic fever as a child and 
the development of low back pain radiating to the left leg in 
1988 with intermittent difficulty since that time.  No 
history of a previous low back injury or symptoms was noted.  
The impression was acute anteroseptal myocardial infarction 
with some evidence of instability with continued pain.  The 
following day, the veteran underwent cardiac catheterization.  
Thereafter, his treating physicians felt that his mitral 
regurgitation had worsened with his infarct.  The diagnoses 
on hospital discharge included acute myocardial infarction, 
treated with lytic therapy and percutaneous transluminal 
coronary angioplasty; rheumatic heart disease with mitral 
insufficiency and mild aortic insufficiency; and history of 
low back pain.

Records from Social Security Administration show that the 
veteran was awarded benefits for chronic disability (ischemic 
heart disease with angina and discogenic and degenerative 
back disorders) which reportedly began on February 10, 1992.

In March 1992, he filed claims of service connection for 
heart disease and a low back disability.  He stated that his 
heart disease stemmed from a pre-service episode of rheumatic 
fever as a child, but that it had been aggravated in service.  
With respect to his low back, he indicated that he injured it 
in Vietnam and experienced pain in his back since that time.  
In connection with his claim, he submitted a March 1992 
private medical examination report showing a history of an 
anteroseptal myocardial infarction in February 1992 and 
mitral insufficiency secondary to rheumatic heart disease.  

On June 1992 VA medical examination, the veteran reported a 
pre-service history of rheumatic fever and indicated that he 
had a heart attack in February 1992.  The diagnoses were 
history of rheumatic fever at age 13 and history of heart 
attack in February 1992.  The examiner indicated a diagnosis 
of idiopathic hypertrophic subaortic stenosis.  

On VA orthopedic examination in June 1992, the veteran 
reported that he had initially injured his back in Vietnam; 
that it gradually improved; however, he indicated that he 
sustained an acute exacerbation in 1980 in an on-the-job 
accident and that his back had not been the same since.  X-
ray examination of the lumbosacral spine showed no evidence 
of degenerative joint or disc disease.  The diagnosis was 
mechanical low back pain with mild radicular symptoms.  

In August 1993, the veteran testified at a hearing at the RO 
that he had a pre-service history of rheumatic fever and that 
he had been denied entry into the Marine Corps twice, in 1967 
and 1968, prior to his entry into the Navy in 1969.  He 
stated that he advised the Navy about his rheumatic fever on 
his enlistment, but was nonetheless accepted.  He stated his 
belief that his naval service, particularly his combat 
service, had aggravated his condition and led to the current 
heart problems.  He claimed that his private general 
practitioner had advised him that there was "no doubt" that 
the stress of combat service had aggravated his heart 
condition, but that "you could never prove it."  Regarding 
his low back disability, he denied a pre-service high school 
football injury, stating that he had been prohibited from 
playing sports due to rheumatic fever.  Rather, he claimed 
that he had sustained his initial back injury in Vietnam, 
during "combat service."  Specifically, he stated that he 
had been involved in some sort of scuffle with the Viet Cong 
during which he sustained a broken jaw at the hands of 
another serviceman.  He stated that he became angry after 
this incident, assaulted the serviceman, and was thrown in 
the brig.  He explained that while he was there, some of the 
other inmates were engaging in "horseplay" and, in "trying 
to get out of the way" of their horseplay, he slipped on the 
slick floor and fell, injuring his back.  He claimed that he 
had had "back related problems" since that time and ever 
since he fell again in 1981, injuring his back at Fort Hood 
during National Guard training.  

In a January 1998 statement, the veteran's wife, who is a 
nurse, outlined the veteran's reported symptoms since his 
separation from service.  In addition to numerous PTSD-
related symptoms, she stated that he had had continual back 
pain since 1972.  She stated that he had fallen in 1970 
during his tour of duty in Vietnam, and that he was hit in 
the head in 1977, while on summer maneuvers with the National 
Guard at Fort Hood.  She noted that he had recently been 
hospitalized for treatment of low back pain.  With respect to 
his heart condition, she noted that he had a history of 
rheumatic fever as a child and that he had had subsequent 
episodes of chest pain which were diagnosed as esophageal 
spasms and mitral insufficiency.  She indicated that, in 
1992, he sustained a myocardial infarction and was currently 
under evaluation for a heart transplant.  

On VA cardiology examination in January 1998, the veteran 
reported a history of rheumatic fever at age 13, with a heart 
murmur since that time.  He indicated that he had a heart 
attack in 1992 and that he had subsequent angioplasties and 
bypass operations.  The diagnoses included severe coronary 
artery disease, status post bypass surgery in 1992; history 
of anterior wall myocardial infarction in February 1992, 
status post thrombolytic treatment with decreased left 
ventricular function, echo evidence of ejection fraction; and 
valvular heart disease with history of rheumatic fever at age 
13 with present moderate mitral regurgitation and aortic 
insufficiency.  

At a January 1998 VA orthopedic examination, the veteran 
reported that, during service in Vietnam, he fell on his 
tailbone after being tripped.  He stated he had been sore 
since that time.  He indicated that he also hurt his low back 
in service, carrying boxes.  He stated that he had another 
low back injury on active duty for training at Ford Hood when 
he fell from an armored vehicle.  X-ray examination of the 
coccyx was normal; X-ray examination of the lumbosacral spine 
showed minimal joint hypertrophy.  The diagnoses were 
lumbosacral injury, degenerative joint disease, and injury to 
the coccyx, no pathology found.

Additional VA and private clinical records dated to January 
1999 show that the veteran continued to receive treatment for 
numerous conditions, including service-connected PTSD, heart 
disease, and low back pain.  

In May 1997, an official of the National Personnel Records 
Center reported that the veteran had no dates of active duty 
training, that they had no additional medical records 
relative to the veteran, or clinical records for 1980 to 1981 
from Ft. Hood.  Documentation from the Army National Guard 
(NGB Form 23B), prepared in November 1988, reveals no 
evidence of inactive duty training or active duty for 
training performed by the veteran from 1973 to 1988.  

I.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of 90 days 
or more during wartime and certain chronic diseases 
(including cardiovascular-renal disease and arthritis) become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (1999).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 (1999), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

of of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991), 38 C.F.R. § 3.304(d) (1999).  

In general, the initial question before the Board is whether 
the veteran has met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

II.  Analysis

Heart disease:  As noted above, a veteran is presumed to be 
in sound condition when examined for service, except as to 
defects noted at the time of the examination.  In this case, 
a history rheumatic fever was noted very shortly after his 
naval enlistment.  Thus, the presumption of sound condition 
at service entrance is applicable in this case.  However, 
such presumption is rebutted by clear and unmistakable 
evidence, including the veteran's own repeated assertions, 
that rheumatic fever pre-existed service.  

The Board notes that the veteran does not dispute this 
finding.  Rather, he argues that his current heart disease 
resulted from an aggravation of his preexisting rheumatic 
fever residuals.  As such, the next question for 
consideration is whether the preexisting disorder was 
aggravated in service.  On review of the evidence of record, 
the Board concludes that the evidentiary record does not show 
that the veteran's preexisting disorder was aggravated by 
service.  First, the Board notes that the service medical 
records document only one episode of treatment for possible 
rheumatic fever symptoms.  On further evaluation, however, 
the examiner concluded that the veteran's symptoms were 
likely viral in nature and were not secondary to rheumatic 
fever.  The remaining service medical records, including the 
February 1973 separation medical examination are negative for 
complaints or findings of rheumatic fever or residuals 
thereof, including a heart disability .  Likewise, subsequent 
medical examination conducted for National Guard purposes in 
July 1975, February 1977, March 1978, and August 1987, all 
show that his heart and cardiovascular system were normal on 
clinical evaluation.  

Based on the foregoing, the Board finds that the medical 
evidence of record does not show that the veteran's rheumatic 
fever or any residuals thereof, including a heart disorder, 
underwent any increase in disability during service.  
Although the possibility of rheumatic fever on one occasion 
was noted, upon further evaluation, his symptoms were 
attributed to a virus.  Medical treatment for rheumatic fever 
or any residual thereof was not required during the remainder 
of the veteran's period of service, or for many years 
thereafter.  Thus, there is no medical evidence showing any 
permanent increase in severity of the veteran's preexisting 
rheumatic fever residuals during service.  Hunt v. Derwinski, 
1 Vet.App. 292, 296 (1991); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (the presumption of aggravation created 
by 38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service).

While post-service medical evidence shows that the veteran 
suffered a myocardial infarction in February 1992 and 
currently has severe coronary artery disease, as well as 
valvular heart disease secondary to his pre-service rheumatic 
fever, none of this evidence suggests any link between his 
current heart disease and his military service or any 
increase in severity of the veteran's pre-service rheumatic 
fever residuals during service.  Hunt, 1 Vet. App. at 296.  

The Board has considered the veteran's statements that his 
combat service aggravated his preexisting rheumatic fever 
residuals, resulting in his current heart disability.  The 
veteran is competent to provide testimony as to his in-
service symptomatology, or other matters within his personal 
observation.  Layno, 6 Vet. App. at 470.  However, as he is 
not a medical professional, he is not competent to state that 
the underlying pathology of his disability increased in 
severity.  

The Board has considered the hearing testimony of the veteran 
to the effect that his private general practitioner had 
advised him that there was "no doubt" that the stress of 
combat service had aggravated his heart condition, but that 
"you could never prove it."  The Board notes that a 
layman's statements relating what a medical professional told 
him "filtered as [they are] through a layman's sensibilities 
. . . [are] simply too attenuated and inherently unreliable 
to constitute 'medical' evidence" to establish a well-
grounded claim.  Warren v. Brown, 6 Vet App 4 (1993).  Thus, 
such assertions are not sufficient to establish a well-
grounded claim.

The Board has also considered the veteran's contentions to 
the effect that his heart disease was caused by stress from 
his service-connected PTSD.  Applicable criteria provide that 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

However, a claim for secondary service connection, like all 
claims, must be well grounded.  Reiber v. Brown, 7 Vet. App. 
513 (1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  
Generally, when a veteran contends that his or her service-
connected disability has caused a new disability, he or she 
must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).

In this case, the record contains no competent medical 
evidence in support of the veteran's theory of secondary 
service connection.  Absent competent medical evidence of a 
link between the veteran's current heart disability and any 
of his service-connected disabilities, the claim is not well 
grounded.  Id.  

Likewise, the Board has also considered the veteran's claim 
that he has experienced continuous heart or chest pain 
symptomatology since his separation from service.  While the 
veteran is competent to testify as to observable symptoms, he 
is not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Because the record contains no competent medical 
evidence linking the veteran's current heart disability to 
his reported continuous symptomatology since service, his 
assertions are insufficient to well ground the claim.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the Board must conclude that the 
veteran's claim of service connection for a heart disability 
is not well grounded.  Simply put, there is no evidence of 
record to show that the veteran's pre-existing rheumatic 
fever residuals were aggravated in service or of a nexus 
between his current disability and his active service, any 
incident therein, any reported continuous symptomatology, or 
any service connected disability.  Therefore, the veteran's 
claim of service connection for heart disease must be denied.  
38 U.S.C.A. § 5107(a).

Low back disability:  The veteran also claims that his 
current low back disability had its inception in service as a 
result of low back injuries.  He claims that he initially 
injured his low back in 1970 and that he experienced 
continuous low back pain since that time.  Despite a history 
of a high school football low back injury noted in the 
service medical records, the veteran now denies any pre-
service low back injury.  

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's naval enlistment medical 
examination is negative for complaints or findings of a low 
back disability.  In view of the foregoing, the Board 
concedes that a presumption of a sound condition at service 
entrance initially attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
low back condition existed prior to service.  The Court has 
described this burden as "a formidable one," Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App at 245-6.

In this case, the only evidence of record of a pre-service 
low back injury is a December 1970 entry in the service 
medical records in which the veteran reported a history of a 
pre-service back injury sustained while playing football in 
high school.  As noted, however, he now denies that this 
injury occurred.

Questions of credibility notwithstanding, the Board finds 
that this evidence, in and of itself, is insufficient to 
clearly and unmistakably lead to the conclusion that the low 
back injury or disability existed before the veteran entered 
the service.  Gahman v. West, 13 Vet. App. 148 (1999); Miller 
v. West, 11 Vet.App. 345 (1998).  Thus, the presumption of 
sound condition at service entrance applies in this case.

Assuming the veteran was in sound condition at service 
entrance, the Board notes that in-service treatment records 
document three instances in which he sought treatment 
following reported low back injuries.  In March 1970, he 
reported low back pain, stating that he had been thrown 
against a wall.  In December 1970, he reported low back pain 
after lifting a heavy bag of sand, and in June 1971, he 
reported that he again hurt his back.  The impression was 
muscle strain.  Yet, the remaining service medical records 
are negative for complaint or showing of abnormality 
pertaining to the low back.  In fact, at his February 1973 
discharge medical examination, the veteran's spine and 
musculoskeletal system were normal on clinical evaluation.  
Based on the foregoing, the Board believes that the evidence 
is clear that any in-service low back injury resolved without 
residual disability.  

This conclusion is supported by the fact that at July 1975, 
February 1977, March 1978, and August 1987 medical 
examination conducted for National Guard purposes, his spine 
and musculoskeletal system were normal on clinical 
evaluation.  Moreover, on reports of medical history 
completed by the veteran in connection with each of these 
examinations, he consistently denied recurrent low back pain.  

The Board notes that the earliest post-service notation of a 
low back disability in the medical evidence of record is not 
until 1988, when the veteran reportedly developed radiating 
low back pain with intermittent difficulty since that time.  
No history of a prior low back injury or symptoms was noted, 
nor was there any comment on the etiology of the veteran's 
low back pain.  Likewise, while the record contains 
subsequent medical evidence of low back disability after 
1988, none of this evidence provides a link between the 
current low back disability and the veteran's service or any 
incident therein.  Absent competent medical evidence relating 
any current low disability to service, including alleged low 
back injury, the claim of service connection for a low back 
disability is not well grounded.

In reaching this determination, the Board has also considered 
the veteran's claim that he has experienced continuous low 
back pain since service.  In this case, however, there is no 
evidence in the service medical records (or otherwise) that 
his in-service low back injuries resulted in chronic 
disability.  Likewise, while the Board may accept his 
statements of continuity of low back symptomatology since 
service, medical expertise is required showing a current 
disability which resulted from his low back injuries and 
relating that disability to his reported symptoms.  As the 
record is devoid of any such evidence, the Board concludes 
that the veteran has not submitted evidence sufficient to 
well ground his claim.  Savage, supra.

Since well-grounded claims of service connection for heart 
disease and a low back disability have not been submitted, 
the VA is not obligated by statute to assist the veteran in 
the development of facts pertinent to these claims.  38 
U.S.C.A. 5107(a).  In that regard, it appears that the 
portion of the Board remand order requesting a medical 
opinion regarding etiology of the veteran's heart disease and 
low back disability was not complied with.  Because the 
claims are not well grounded, however, VA has no duty to 
assist the veteran in developing the remaining claim.  For 
that reason, additional action by the Board to enforce its 
remand order is not required under Stegall v. West, 11 
Vet.App. 268 (1998).  See Roberts v. West, 13 Vet. App. 185 
(1999).

Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put VA on 
notice that relevant evidence may exist, or could be 
obtained, that if true, would make the claim "plausible" 
and that such evidence had not been submitted with the 
application.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  In this case, however, the veteran has not 
identified any available evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240 
(1996).


ORDER

Service connection for heart disease and a low back 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


